Title: Authorization for J. P. P. Derieux, 26 December 1794
From: Jefferson, Thomas
To: 


Having occasion to hire for the ensuing year four very able intelligent negro-men, I hereby authorize Mr. Peter Derieux to act for me therein, and oblige myself to pay whatever hire he may stipulate for me. And though I would not make it essential to have the hire payable in all the month of April after the year expired, yet as it is disadvantageous to be obliged to sell produce to raise money earlier than that, it influences the extent of the hire to which I have advised Mr. Derieux to engage me. I should be willing to pay interest from the end of the year to the day of paiment agreed on, which will sufficiently justify executors in agreeing to that delay.

Th: Jefferson Dec. 26. 1794.

